DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statement (IDSs) submitted on 11/19/2020 and 07/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 11/19/2020 are accepted.
Claim Rejections - 35 USC § 102
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawa, (US 2007/0091629 A1), hereinafter refer to as Fukawa.
          As to claim 1, Fukawa discloses an input lighting signal optimization device comprising: 
2a multiplex circuit (LMSW, fig.1) configured to select and output a first LED lamp lighting signal or a 3second LED lamp lighting signal (LMSW sends a mode signal to select switch lamps, section 0031); and 
4a MICOM (1, CPU, fig.1) configured to output a driving signal configured to drive a first LED (section 0041) lamp (RHL, fig.1) or a ssecond LED (section 0041) lamp (LHL, fig.1) after receiving an output signal of the multiplex circuit through an input port 6and detect a wake-up signal included in the output signal of the multiplex circuit to switch to an 7activation mode (section 0031).  
Claim Rejections - 35 USC § 103
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.       Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa, and in further view of Boisvert et al., (US 2002/0101210 A1), hereinafter refer to as Boisvert.
          Regarding claim 2, Fukawa discloses an input lighting signal optimization device as shown above.
But Fukawa fails to specifically disclose wherein the multiplex 2circuit comprises: 3a voltage driver circuit that converts an input voltage to a desired output voltage using a 4resistor as claimed. However Boisvert teaches of a multiplex circuit (fig.2C) wherein the circuit comprising a voltage driver circuit (188) regulating voltage to a suitable value (section 0047). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Fukawa’s to have Boisvert’s voltage driver because Boisvert provides the motivation it can regulate the input voltage to be maintained in certain value (section 0047).
          Regarding claim 4, Fukawa further discloses wherein if the output 2signal of the multiplex circuit is not inputted to the input port for a predetermined period of time, the MICOM operates in a power saving mode and maintains the input port to be in an active state 18to detect the wake-up signal in the power saving mode (if users do not move LMSW, the CPU is in standby mode, as shown in fig.1).  
	
Allowable Subject Matter
10.      Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
11.       Claims 10-16 are allowed.
12.       The following is a statement of reasons for the indication of allowable subject matter: 
           Prior art fails to disclose or fairly suggest: “an input lighting signal optimization method comprising: a wake-up operation of detecting a wake-up signal from the output signal inputted to the 7input port and operating in an activation mode; and 8a driving .

Conclusion
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844